PAEZ, Circuit Judge,
concurring:
I concur in the dismissal of Dr. Tate’s appeal as moot. Because the defendants have revoked Dr. Tate’s clinical privileges, and because we lack authority in this suit to restore those privileges, we cannot direct the district court to reinstate him on *635the trauma on-call schedule. Because we therefore lack the authority to grant any effective relief, this appeal is moot. See Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007).
I write separately, however, because the majority’s order inappropriately opines on the merits of Dr. Tate’s due process claim. “It has long been settled that a federal court has no authority ... to declare principles or rules of law which cannot affect the matter in issue in the case before it.” Church of Scientology v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992) (internal quotations and citation omitted). Because the majority has exceeded its constitutional authority by deciding a question that cannot affect the disposition of this case, I cannot join the order.
Dr. Tate argues that his removal from the trauma on-call schedule violated his constitutionally protected property interest in his clinical privileges because the removal effectively precluded him from exercising those privileges. Although the majority stops short of explicitly deciding whether Dr. Tate has a protected interest in his placement on the trauma schedule, the order effectively forecloses his argument on the merits by unnecessarily concluding that his “clinical privileges are distinct from” his placement on the trauma schedule, and that Dr. Tate can “exercise his clinical privileges in other ways.” Order at 7422. These conclusions have absolutely no bearing on whether Dr. Tate’s appeal is moot and effectively decide the merits of Dr. Tate’s moot claims.
First, Dr. Tate never made the argument to which my colleagues purport to respond when they discuss the relationship between Dr. Tate’s clinical privileges and his placement on the trauma schedule. Contrary to the majority’s assertions, Dr. Tate did not contend that reinstating him on the trauma schedule would restore his clinical privileges. Rather, Dr. Tate argues that the defendants should not be able to avoid judicial review of their actions by rendering this appeal moot by unconstitutionally revoking his clinical privileges. Dr. Tate’s actual argument on mootness thus does not invite us to consider whether removal from the trauma schedule effectively deprived Dr. Tate of his protected clinical privileges.
Second, even if Dr. Tate had made the argument that the majority recites, my colleagues’ conclusion that the removal from the on-call schedule did not amount to a revocation of clinical privileges is wholly unnecessary. Regardless of whether removal from the trauma schedule de facto revoked Dr. Tate’s clinical privileges, reinstating him to the schedule would not restore his independently revoked clinical privileges. Without those clinical privileges, Dr. Tate cannot obtain any relief from this court. The majority’s discussion of the effect of Dr. Tate’s removal from the trauma schedule is therefore utterly irrelevant to whether we can grant any effective relief in this case.
Because the majority has inappropriately opined on questions that cannot affect our disposition of this appeal, I cannot join in the order. I would dismiss the appeal as moot because the independent revocation of Dr. Tate’s clinical privileges precludes us from granting any effective relief.